Name: Council Regulation (EC) No 24/97 of 20 December 1996 repealing Regulation (EEC) No 1729/76 concerning the communication of information on the state of the Community's energy supplies
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  energy policy;  production;  information and information processing
 Date Published: nan

 No L 6/6 I EN Official Journal of the European Communities 10 . 1 . 97 COUNCIL REGULATION (EC) No 24/97 of 20 December 1996 repealing Regulation (EEC) No 1729/76 concerning the communication of information on the state of the Community's energy supplies THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community and, in particular, Article 213 thereof, Having regard to the Treaty establishing the European Atomic Energy Community and, in particular, Article 1 87 thereof, Whereas Regulation (EEC) No 1729/76 (') was adopted in order to supply the Commission with the information needed to assess the energy supply situation in each Member State; Whereas the said Regulation provided a means of gauging how far the energy policy objectives set by the Council resolutions of 17 December 1974 (2) and 13 February 1975 (3) had been met; Whereas the information collected was based on the conventions applied by the Statistical Office at the time on the nomenclature of energy products, the general framework, the definitions and field covered by each line of the balance sheet; Whereas the aforementioned resolutions have expired and the said conventions are no longer applied by the Statis ­ tical Office; Whereas implementation of Regulation (EEC) No 1729/76 has been suspended for over 10 years, by informal agreement between the Commission and the Member States; Whereas the Commission has other, more efficient means of obtaining information on the state of the Community's energy supplies, HAS ADOPTED THIS REGULATION: Sole Article Regulation (EEC) No 1729/76 is hereby repealed . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1 996. For the Council The President S. BARRETT (') OJ No L 198 , 23. 7. 1976, p. 1 . I1) OJ No C 153, 9. 7. 1975, pp. 2 and 5. 3) OJ No C 153, 9 . 7. 1975, p . 6 .